Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 8, 2014

                                          No. 04-14-00604-CV

                                 IN RE Ronald E. GOTANCO, M.D.
                                      and Star Anesthesia, P.A.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On August 26, 2014, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than September 22, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on September 8th, 2014.                              PER CURIAM




           ATTESTED TO: ________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-09786, styled Tonya R. Catalano and Anthony N. Catalano v.
Ronald E. Gotanco, M.D. and Star Anesthesia, P.A., pending in the 131st Judicial District Court, Bexar County,
Texas, the Honorable Barbara Hanson Nellermoe presiding.